Citation Nr: 0945422	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-33 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 
1972 and from August 1979 to January 1998.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from August 2006 and August 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  In July 2009 the Board remanded the case to 
afford the Veteran a requested Board hearing.  

In August 2009, the Veteran testified at a travel board 
hearing at the White River Junction, Vermont, RO before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with his claims folders.  At the hearing, 
he submitted additional evidence for which he waived initial 
RO review and consideration.  In light of the waiver, the 
Board may properly consider the evidence in this decision 
without the necessity for a remand. See 38 C.F.R. § 20.1304 
(2009). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran's service-connected PTSD is manifested by 
symptoms including nightmares 2 to 3 times a week with 
resultant sleep disturbance, depression, panic attacks 
approximately once every 10 days, hypervigilance, 
hyperarousal, issues with anger and avoidant behavior that 
results in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks; there is no evidence 
of circumstantial, circumlocutory, or stereotyped speech, 
panic attacks occurring more than once a week, difficulty 
understanding complex commands, impaired short- and long-term 
memory, or impaired abstract thinking or judgment and the 
Veteran has maintained full-time employment during the 
pendency of his appeal.

3.  An April 2000 rating decision denied service connection 
for bilateral hearing loss on the basis that the Veteran did 
not have a current disability as defined by VA regulation.  
The Veteran did not initiate an appeal of the adverse 
determination.

4.  Evidence received since the April 2000 rating decision 
either by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2009).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
low back disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claim for 
service connection for PTSD in August 2006 in this case, the 
RO sent the Veteran a letter, dated in May 2006, which 
satisfied the duty to notify provisions including how 
disability ratings and effective dates would be assigned 
should service connection be granted.  Dingess, 19 Vet. App. 
at 491; Goodwin, 22 Vet. App. at 137.  

In March 2007, the Veteran submitted an NOD with the initial 
disability rating assigned his PTSD, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing an August 2007 statement of the case (SOC) and an 
April 2008 supplemental statement of the case.  These 
documents informed the Veteran of the regulations pertinent 
to his appeal, including the applicable rating criteria, 
advised him of the evidence that had been reviewed in 
connection with his appeal, and provided him with reasons for 
its decision.  38 U.S.C.A. § 7105(d).  Accordingly, the Board 
concludes that the notice obligations set forth in sections 
7105(d) and 5103A of the statute have been fulfilled in this 
case.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Initially, in reviewing the Veteran's claim to reopen his 
previously denied claim of entitlement to service connection 
for bilateral hearing loss, the Board observes that a 
November 2007 VCAA provided the Veteran with adequate notice 
regarding the specific basis for the prior April 2000 denial 
of his claim for bilateral hearing loss and what evidence 
would be necessary to substantiate the elements required to 
establish service connection for this disability.  The 
November 2007 VCAA notice letter also informed him of the 
evidence needed for the assignment of evaluations and 
effective dates for initial awards of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
November 2007 VCAA notice was also issued prior to the August 
2008 rating decision from which the instant appeal arises.  
Thus, the Board concludes that the RO provided appropriate 
notice of the information or evidence needed in order to 
substantiate the claim prior to the initial decision.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to this claim.  

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records, VA medical examination reports and treatment records 
are of record, and were reviewed by both the RO and the Board 
in connection with the Veteran's claims.  The Veteran was 
afforded a personal hearing and a transcript of his testimony 
at that hearing is also of record, as is a copy of an email 
message to the Veteran from his supervisor dated in July 
2009, and a written statement from the Veteran's wife also 
dated in July 2009.  This evidence was submitted at the time 
of his personal hearing and the transcript of that hearing 
shows that he clearly waived RO consideration of this 
evidence.  

VA examinations with respect to the issues on appeal were 
obtained in July 2006 and July 2008.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board notes that the Veteran 
and his accredited representative argue that the July 2006 VA 
psychiatric examination was inadequate because it was 
conducted by a VA contract psychiatrist who interviewed the 
Veteran for no more than 20 minutes and asked approximately 4 
questions.  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on a review of the claims files and all pertinent 
evidence of record, and provide complete rationales for the 
opinions stated.  Moreover, the July 2006 psychiatric 
examination fully addresses the rating criteria that are 
relevant to rating the Veteran's PTSD.  Thus, there is 
adequate medical evidence of record to make a determination 
in this case.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  There remains no issue as to the substantial 
completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2009).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).  



Analysis

Initial Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The Veteran's service-connected PTSD is currently rated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
granted for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

VA treatment records, dating from July 2005 to May 2006, show 
the Veteran complained primarily of nightmares occurring 
approximately 2 to 3 times a week, with associated difficulty 
sleeping and hypervigilance afterwards.  He also complained 
of depression, anger issues, and of panic attacks in crowded 
areas, occurring approximately once every 10 days.  In 
addition to being diagnosed with PTSD, he was also diagnosed 
with depression and major depressive disorder.  GAF scores 
during this entire period were generally assessed between 61 
and 65, with the exception of two December 2005 treatment 
records indicating GAFs of 51 and 60 and a January 2006 and a 
February 2006 treatment record, each showing a GAF of 55.  
These records show the Veteran was experiencing nightmares, 
insomnia and irritability.  However, the treatment records 
consistently show that the Veteran was appropriately dressed, 
had good hygiene and eye contact.  He was repeatedly 
described as pleasant and cooperative, and that his speech 
was normal in rate and volume with no evidence of any thought 
disorders.  He was often described as coherent and logical 
with goal-directed thought processes and always denied 
hallucinations, suicidal or homicidal ideations.  The 
treatment records sometimes described his mood as irritable.  
His insight and judgment were either assessed as adequate or 
good during this period and his affect was frequently 
described as full or appropriate.

In July 2006, the Veteran underwent VA psychiatric 
examination.  At that time he primarily complained of not 
being able to sleep after waking up from nightmares.  
Afterwards, he would get up and check all his doors and 
windows and was unable to go back to sleep.  He reported 
having intrusive thoughts of his Vietnam stressors 3 to 4 
times a week.  He also complained of difficulty controlling 
his temper and anger in the past.  He had been married to his 
second wife for 28 years and described his relationship with 
his wife as better since his undergoing therapy.  At the 
time, he received therapy at VA twice a month.  His 
relationship with his adult daughter from his first marriage 
was described as strained.  The Veteran was employed full-
time at the time of the examination and said the job was 
going "great."  He reported having some close friends and 
his hobbies included skiing and golfing.  

Examination results revealed the Veteran's behavior to be 
tense and rigid.  His speech was hesitant and his mood was 
described as irritable, anxious and depressed.  His affect 
was assessed as constricted and primarily flat.  There was no 
evidence of derealization.  His thought process was logical 
and goal-directed.  He denied any suicidal or homicidal 
ideation.  He was oriented in all spheres.  Attention and 
concentration showed some minor problems, resulting in short-
term memory issues.  Long-term memory was intact.  His 
ability for abstract and insightful thinking was within 
normal limits.  Common sense reasoning and judgment, as well 
as moral and ethical thinking were also assessed as being 
within normal limits.  The diagnosis was PTSD, and the 
assessed GAF score was 61.  The examiner further opined that 
the Veteran's GAF score was in the range of mild symptoms 
because he was generally functioning "pretty well" 
particularly since he was in psychiatric treatment with 
medication and psychotherapy.

VA treatment records, dating from December 2006 to August 
2009, show ongoing treatment for the Veteran's diagnosed 
PTSD, as well major depressive disorder.  The Veteran 
continued to complain of sleep deprivation due to his 
awakening after nightmares.  He consistently complained of 
nightmares approximately 2 to 3 times a week.  He also 
reported hypervigilance, hyperarousal and avoidant behavior.  
During this period, he also complained of experiencing panic 
attacks approximately once every 10 days.  The Veteran 
frequently complained of problems at work and associated 
frustrations.  A December 2007 treatment record shows the 
Veteran's report of his first daytime flashback.  There are 
no other complaints of flashbacks during this time period.  
He also complained of depression.  A July 2009 treatment 
record notes the Veteran denied any obsessions or compulsions 
and denied any self-injurious behavior.  GAF scores during 
this entire period were generally assessed between 55 and 68.  

A written statement from the Veteran's wife, dated in July 
2009, initially states her belief that the Veteran's 
psychiatric examiner had no clue about life with the 
Veteran's PTSD symptoms after a "20 minute interview."  She 
states that the Veteran makes running motions with his legs 
and talks in his sleep, awakening from nightmares covered in 
sweat.  When he awakens from a nightmare, he must check and 
recheck all the doors and windows.  Every home they've ever 
had has been equipped with security lights.  Some days he is 
unable to go to work after having a "bad night" and being 
unable to sleep.  Because of the Veteran's sleep habits, they 
no longer sleep in the same room.  She also reports that the 
Veteran has problems with rage and a loss of control over 
minor things and that his depression causes him to be 
"flat," experiencing neither joy nor sorrow.  She states 
that he also experiences panic attacks when they are shopping 
together and must leave the store, waiting for her outside.  

The Veteran also submitted a copy of an email message from 
his supervisor, dated in July 2009.  In the email, his 
supervisor states that unless the Veteran is truly sick and 
cannot function, he needed to stay in the travel office 
because the office was too short-handed.  A copy of the 
Veteran's response to his supervisor indicates that he was 
very insulted by the email and noted that he had 150 people 
coming to his door and answered about 100 calls a day and 
that the stress caused headaches and stomach problems.

During his August 2009 personal hearing, the Veteran 
testified that he experiences nightmares, and afterwards 
checks and rechecks all the windows and doors to the house.  
Because of his nightmares and restlessness, he and his wife 
do not sleep together.  He testified that he is married to 
his second wife, and that he spends most of his time with 
her.  His adult daughter will not speak to him because of the 
way his psychiatric disability has affected his family life.  
He testified that he has been having problems with his boss, 
who has been questioning whether he is really sick.  He has 
also been counseled at work because he left work early due to 
a panic attack.  He estimates that he misses approximately 1 
to 1 1/2 days of work in a month.  

The Board finds that the overall disability picture does not 
more closely approximate the criteria for an initial 50 
percent rating under Code 9411.  38 C.F.R. § 4.7.  
Specifically, the medical evidence is negative for 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring on a weekly basis; impaired cognition as a 
result of his PTSD symptoms, judgment, or abstract thinking.  
Although the Veteran reports frequent nightmares, resultant 
sleep disturbance, hypervigilance, hyperarousal, and avoidant 
behavior, and the objective evidence indicates he experiences 
sleep disturbance, depressed mood, frequent nightmares and 
hypervigilance, the overwhelming objective evidence does not 
support the conclusion that it significantly impacts his 
ability to work.  In fact, despite some conflicts, during the 
entire period of the Veteran's appeal, he has remained 
employed on a full-time basis.  The July 2006 VA examiner, 
after examining the Veteran and reviewing his claims files, 
also notes that he has been generally functioning pretty 
well.  Moreover, the objective psychiatric examinations do 
not show evidence of sustained social and occupational 
impairment due to his PTSD symptoms which would support a 
higher evaluation.  In this respect, the Board acknowledges 
the infrequent VA treatment records showing GAF scores of 51 
to 60, indicative of moderate symptoms.  However, there is no 
evidence of significantly reduced reliability or productivity 
resulting from his diagnosed PTSD.  As noted above, 
throughout the pendency of his appeal, the Veteran has 
maintained full-time employment.  Although he is socially 
isolated from his adult daughter, he has remained married to 
his 2nd wife for almost 30 years and the duration of his 
appeal.  During his 2006 VA examination, he also reported 
having some close friends.  Moreover, the nature of his 
employment tends to indicate that he interacts with a high 
volume of persons on a regular basis.  There is no other 
evidence of social impairment that would warrant an increased 
evaluation.  Moreover, social impairment alone may not be a 
basis for the disability rating.  38 C.F.R. § 4.126(b).  
Further, the objective findings reported on mental status 
examination, including coherent thought process, and adequate 
communication with no delusions or hallucinations, do not 
support the conclusion that the disability is of the severity 
contemplated for a 50 percent evaluation under Code 9411.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, GAF scores ranging between 61-70 reflects some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  GAF scores ranging 
between 51-60 reflects moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging between 41 and 50 are meant to indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  An examiner's classification 
of the level of psychiatric impairment at the moment of 
examination, by words or by a GAF score, is to be considered, 
but it is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126 (2004); see also 
VAOPGCPREC 10-95 (Mar. 31, 1995) (cited at 60 Fed. Reg. 
43,186 (Aug. 18, 1995)).  

Although several treatment records throughout the period of 
the Veteran's appeal show he was assessed with GAF scores 
indicating moderate symptoms, the majority of his GAF scores 
for this period range from 61 to 68, denoting mild symptoms 
or some difficulty in social, occupational, or school 
functioning.  Thus, the Board finds that the assignment of an 
initial disability rating in excess of 30 percent is not 
warranted.  

But more importantly, the objective findings regarding the 
Veteran's psychiatric symptoms on mental status examination, 
including coherent thought process, without circumlocutory or 
stereotyped speech, panic attacks occurring more than once a 
week, impaired judgment, or impaired abstract thinking do not 
support the conclusion that the disability is of the severity 
contemplated for a 50 percent evaluation, under DC 9411.  
Moreover, although the July 2006 VA examiner found the 
Veteran's affect to be constricted and primarily flat, the 
vast majority of the treatment records show his affect to be 
assessed as "full," "appropriate" or "full range."  

In reaching this conclusion, the Board acknowledges the 
Veteran's and his wife's belief that his PTSD symptoms are 
more severe than the current disability rating reflects.  
However, the Board finds more probative the VA examiner's 
psychiatric opinion in the July 2006 VA examination report.  
Initially, the VA examiner reviewed the Veteran's claims 
files as well as examined him and noted his relevant history 
and complaints.  Further, the VA examiner, provided a GAF 
score, based on the Veteran's service-connected PTSD 
symptoms.  See Nieves-Rodriguez v. Peake, No. 06-3012 (U.S. 
Vet. App. Dec. 1, 2008) (a medical opinion may not be 
discounted solely because the examiner did not review the 
claims file).  Finally, while the Veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, 
as noted above, although the Veteran and his wife believe his 
July 2006 VA psychiatric examination was inadequate, the 
Board finds that the examination report addresses all the 
necessary factors needed to decide the claim.  Moreover, the 
conclusions were based on a thorough examination of the 
Veteran and review of his claims file and are consistent with 
the rest of the evidence of record.  As such, the Board finds 
the July 2006 examination to be adequate.  For these reasons, 
the Board finds that the preponderance of the evidence is 
against a disability rating greater than 30 percent for PTSD.  
38 C.F.R. § 4.3.  The appeal is denied.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence to Reopen a Claim

The Veteran is seeking to reopen his claim of entitlement to 
service connection for bilateral hearing loss.  The claim for 
service connection was originally denied in an April 2000 
rating decision.  The Veteran did not appeal the 
determination.  Therefore, the October 2000 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.150(d), 20.200, 20.204, 20.1103 (2009). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  There must be new and 
material evidence as to each and every aspect of the claim 
that was lacking at the time of the last final denial in 
order for there to be new and material evidence to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

Reviewing the evidence submitted by the Veteran in his 
attempt to reopen his claim, the Board finds that he has not 
submitted new and material evidence.  The April 2000 denial 
was based on the lack of objective evidence showing the 
Veteran had current bilateral hearing loss.  

The evidence submitted since the April 2000 rating decision 
consists predominantly of VA treatment records and the 
Veteran's own assertions and testimony.  While this evidence 
is new because it was not of record at the time of the April 
2000 rating decision, it is not probative in that it does not 
show that the Veteran currently has bilateral hearing loss as 
defined by VA.  

The Veteran underwent a VA audiological evaluation in July 
2008.  At that time, the examiner noted that the Veteran's 
service treatment records showed some worsening of hearing 
during his service and a significant high-frequency hearing 
loss in both ears at a July 1997 examination.  The examiner 
found that the Veteran's right ear was within normal limits, 
but that he had mild sensorineural hearing loss present from 
4000 to 8000 Hertz.  The examiner attributed this hearing 
loss, in part, to the Veteran's inservice exposure to loud 
noises.  

The audiological testing revealed pure tone thresholds, in 
decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
25
LEFT
20
20
10
20
30

Speech audiometry revealed speech discrimination of 96 
percent in the right ear and 94 percent in the left ear.  

Although the examiner diagnosed the Veteran with left ear 
hearing loss partially attributed to his inservice noise 
exposure, for VA purposes, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Therefore, the examination findings do 
not show that the Veteran currently has hearing loss 
according to VA standards.  

The additional medical evidence received does not raise a 
reasonable possibility of substantiating the claim.  For 
these reasons, the Board determines the evidence submitted 
subsequent to the April 2000 rating decision is either 
cumulative or redundant of evidence previously submitted and 
does not relate, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim, and, in any event, does 
not raise a reasonable possibility of substantiating his 
claim.  Consequently, the evidence received since the last 
final disallowance of the Veteran's claim is not new and 
material, and his petition to reopen the claim for service 
connection for bilateral hearing loss must be denied.  38 
U.S.C.A. § 5108.


ORDER

An initial disability rating in excess of 30 percent for PTSD 
is denied.

New and material evidence not having been received, the claim 
for service connection for bilateral hearing loss is not 
reopened.  The appeal is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


